Citation Nr: 0115166	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for bilateral defective 
hearing, currently assigned a 10 percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1966 to June 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO&IC), which confirmed a 10 percent evaluation for 
bilateral defective hearing.  


REMAND

In an April 2001 written statement (on VA Form 9), appellant 
checked off a box indicating that he wanted a "BVA hearing 
at a local VA office before a member, or members, of the 
BVA" (i.e., a "Travel Board" hearing).  A May 2001 written 
statement from appellant's representative also referred to 
said hearing request.  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (2000)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a "Travel Board" 
hearing, and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



